DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 07/01/22.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claim 2 under 35 U.S.C. 102(a)(1) as being anticipated by Jo et al. (KR 10-2015-0019154) as set forth in the Non-Final Rejection filed 04/05/22 is overcome by the cancellation of the claim.

4.	The rejection of Claims 1 and 3-14 under 35 U.S.C. 102(a)(1) as being anticipated by Jo et al. (KR 10-2015-0019154) as set forth in the Non-Final Rejection filed 04/05/22 is herein amended due to the Applicant’s amendments.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1 and 3-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jo et al. (KR 10-2015-0019154).
	Jo et al. discloses the following compound:

    PNG
    media_image1.png
    162
    125
    media_image1.png
    Greyscale

(Compound 1-1, [0094]) such that X1 = O, X2-3 = C1 alkyl (methyl), L = C6 arylene group (phenylene), R12 = substituted heteroaryl group having 6 nuclear atoms (phenyl-substituted triazinyl), and R3-8 = hydrogen of Applicant’s Chemical Formula 4; Y1-3 = nitrogen, n = 2, and R12 = C6 aryl group (phenyl) of Applicant’s Chemical Formula 9; corresponds to Applicant’s Cpd 75 as recited in Claim 7.  Jo et al. further discloses an organic electroluminescent (EL) device comprising the following layers:  anode (120), hole auxiliary layer (140), light-emitting layer (130), and cathode (110) (Fig. 2); the device further comprises an electron-transporting layer, electron-injecting layer, hole-injecting layer, electron-blocking layer, and hole-blocking layer ([0005], [0026], [0181], and [0273]).  Jo et al. discloses its inventive compounds as host material comprising the light-emitting layer ([0042], [0162]).

Response to Arguments
7.	Applicant’s arguments on pages 46-47 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY YANG/Primary Examiner, Art Unit 1786